Mr. Justice Scott: While I fully concur, not only in the conclusion arrived at, but in all the legal positions taken by my brother, Hanly, except that relating to the application for a continuance in a name other than that by which the defendant below was indicted, and pleaded, I have not been able to concur in the idea that the Court below erred as to that matter; and in this the Chief Justice agrees with me. It seems to me that when the defendant below had pleaded not guilty, to the indictment, by the name in which he was indicted, he thereby estopped himself from afterwards using any other name in the proceedings upon the indictment to which he had thus pleaded. It seems to me that that is the result of the general principles of law laid down in 2 Hale's Pleas of the Crown, p. 175: “ If a party be indicted by a wrong Christian name, Sir-name, or Addition, and he plead to the indictment not guilty, or answer to that indictment, upon his arraignment, by that name, he shall not be received after to plead mis-nomer, or falsity of his Addition, for he is concluded and estopped by his plea by that name, and of that estoppel the gaoler and sheriff that doth execution shall have advantage.” When, therefore, the Court below thought proper to strike out the motion for a continuance, made in another name than that by which the defendant had been indicted, and had pleaded not guilty, we think there was no error; nor was there any injury done the defendant, as my brother Hanly says, because thereupon, it appears, the Court granted him leave to file the same application in the name by which he was indicted.